IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUN FEDERAL CREDIT UNION                   : No. 626 MAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
TRACY CURTIS BOGANS AND ANGELA             :
WEST-BOGANS                                :
                                           :
                                           :
PETITION OF: ANGELA WEST-BOGANS            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.